2019 IL 122905



                                         IN THE
                                 SUPREME COURT
                                             OF
                           THE STATE OF ILLINOIS




                                     (Docket No. 122905)

     DAVID PICCIOLI, Appellant, v. THE BOARD OF TRUSTEES OF THE TEACHERS’
                      RETIREMENT SYSTEM et al., Appellees.


                                 Opinion filed April 4, 2019.



          JUSTICE BURKE delivered the judgment of the court, with opinion.

          Chief Justice Karmeier and Justices Kilbride and Neville concurred in the
       judgment and opinion.

          Justice Theis dissented, with opinion, joined by Justices Thomas and Garman.



                                          OPINION

¶1        Plaintiff, David Piccioli, appeals directly to this court from an order of the
       Sangamon County circuit court holding a 2007 amendment to the Illinois Pension
       Code (Code) (Pub. Act 94-1111 (eff. Feb. 27, 2007) (adding 40 ILCS
       5/16-106(10)) unconstitutional and entering summary judgment in favor of
     defendants, the Board of Trustees of the Teachers’ Retirement System (TRS) and
     its individual trustees. We reverse the circuit court’s judgment and remand with
     directions to enter summary judgment in favor of plaintiff.


¶2                                         BACKGROUND

¶3       On February 27, 2007, Public Act 94-1111 (eff. Feb. 27, 2007) (2007 Act) was
     enacted into law. Among other things, the 2007 Act added a new provision to
     article 16 of the Code, which governs the TRS. Id. (adding 40 ILCS 5/16-106(10)).
     This provision allowed an officer or employee of a statewide teachers’ union, such
     as the Illinois Federation of Teachers (IFT) or the Illinois Education Association
     (IEA), who was a certified teacher as of the effective date of the amendment, to
     establish service credit in the TRS for his or her union work prior to becoming
     certified as a teacher. 1 Id. To obtain this benefit, an individual had to meet three
     requirements: (1) be certified as a teacher on or before the effective date of the
     legislation (i.e., Feb. 27, 2007), (2) apply in writing to the TRS within six months
     after the effective date of the legislation, and (3) pay into the system both the
     employee contribution and employer (State) contribution, plus interest, for his or
     her prior union service. Id.

¶4       According to the legislative debates, the goal of the 2007 amendment was to
     allow employees of teachers’ unions to “pick up their service” in the TRS for the
     period during which they worked for the union prior to becoming certified as a
     teacher. 94th Ill. Gen. Assem., House Proceedings, Nov. 28, 2006, at 68-69
     (statements of Representative Hannig); 94th Ill. Gen. Assem., Senate Proceedings,
     Nov. 30, 2006, at 50 (statements of Senator Martinez).

¶5       Plaintiff worked as a lobbyist for the IFT from 1997 until his retirement on
     December 31, 2012. In December 2006, plaintiff obtained a substitute teaching
     certificate. On January 22, 2007, he worked for one day as a substitute teacher in
     the Springfield public schools. By taking these steps, plaintiff met the statutory

         1
          The 2007 Act also amended the Code to allow officers or employees of state employee unions
     who had previously earned creditable service in the State Employees’ Retirement System of Illinois
     (SERS) to purchase service credit in that system for both their prior union service and their union
     service going forward. See Pub. Act 94-1111, § 5 (eff. Feb. 27, 2007) (adding 40 ILCS
     5/14-103.05(c)). These provisions have not been altered and are still part of the Code.




                                                   -2-
     criteria to qualify as a certified teacher prior to February 27, 2007, the effective date
     of the 2007 amendment. 105 ILCS 5/21-9 (West 2006); 40 ILCS 5/16-106(10)
     (West 2006). Within six months of that date, plaintiff applied in writing to the TRS.
     On June 1, 2007, plaintiff officially became a member of the TRS. Plaintiff then
     contributed $192,668 to the system for his union service during the period from
     1997 through May 31, 2007. 2 It is undisputed that plaintiff complied with all of the
     statutory requirements for obtaining service credit in the TRS for his union service
     prior to becoming a certified teacher.

¶6       In October 2011, the Chicago Tribune published an article and editorial which
     identified plaintiff by name and criticized the law that allowed him to become a
     member of the TRS and qualify for a teacher’s pension. In response to the negative
     media coverage, Public Act 97-651 (eff. Jan. 5, 2012) (2012 Act) was enacted into
     law on January 5, 2012. Among other things, the 2012 Act repealed the 2007
     amendment at issue in this case. Id. §§ 5, 97 (amending 40 ILCS 5/16-106(10)).
     The 2012 Act stated, in part:

         “Retroactive repeal. This amendatory Act *** hereby repeals and declares void
         ab initio the last paragraph of Section 16-106 of the Illinois Pension Code as
         contained in Public Act 94-1111 as that paragraph furnishes no vested rights
         because it violates multiple provisions of the 1970 Illinois Constitution,
         including, but not limited to, Article VIII, Section 1 [(Ill. Const. 1970, art. VIII,
         § 1) (‘Public funds, property or credit shall be used only for public
         purposes.’)].” Id. § 97.

¶7       The repeal provision also provided for a refund of contributions to employees
     who had qualified for benefits pursuant to the 2007 amendment. The provision
     stated:

         “Upon receipt of an application within 6 months after the effective date of this
         amendatory Act of the 97th General Assembly, the System shall immediately
         refund any contributions made by or on behalf of a person to receive service
         credit pursuant to the text set forth in Public Act 94-1111, as well as any amount


         2
          Plaintiff also contributed approximately $172,000 to the TRS for his ongoing union service
     from June 1, 2007, to December 31, 2012, pursuant to section 16-106(8) of the Code (40 ILCS
     5/16-106(8) (West 2006)). Plaintiff’s service credit for this time period is not at issue in this appeal.




                                                      -3-
          determined by the Board to be equal to the investment earned by the System on
          those contributions since their receipt.” Id.

¶8         Pursuant to the 2012 Act, the TRS eliminated the service credits plaintiff had
       received for his union service from 1997 through May 31, 2007, and issued a
       refund of his contributions. Thereafter, plaintiff filed a complaint against
       defendants in the circuit court. Plaintiff sought injunctive relief and a declaratory
       judgment that the retroactive repeal of the 2007 amendment violated several
       provisions of the state constitution, including the pension protection clause (Ill.
       Const. 1970, art. XIII, § 5). The parties filed cross-motions for summary judgment.
       In their motion, defendants argued for the first time that the 2007 amendment was
       unconstitutional special legislation (Ill. Const. 1970, art. IV, § 13) and, therefore,
       that the 2012 Act repealing that provision was constitutionally valid.

¶9         The trial court agreed with defendants’ argument and entered summary
       judgment for defendants and against plaintiff. The court first rejected plaintiff’s
       claim that defendants lacked standing to attack the constitutionality of the 2007
       amendment. The court then held that the effective-date cutoff in the 2007
       amendment, which limited benefits to employees who met the eligibility criteria as
       of the effective date of the legislation, rendered that provision special legislation.
       Accordingly, the court declared the provision unconstitutional and void ab initio.
       Plaintiff appealed the trial court’s decision directly to this court. Ill. S. Ct. R.
       302(a)(1) (eff. Oct. 4, 2011).


¶ 10                                       ANALYSIS

¶ 11                                        I. Standing

¶ 12        Plaintiff first contends that defendants lack standing to attack the
       constitutionality of the 2007 amendment. The doctrine of standing ensures that
       courts decide actual controversies and not abstract questions. People v. $1,124,905
       U.S. Currency & One 1988 Chevrolet Astro Van, 177 Ill. 2d 314, 328 (1997) (citing
       In re Marriage of Rodriguez, 131 Ill. 2d 273, 279-80 (1989)). Under Illinois law,
       standing requires “some injury in fact to a legally cognizable interest.” Greer v.
       Illinois Housing Development Authority, 122 Ill. 2d 462, 492 (1988). “To have
       standing to challenge the constitutionality of a statute, *** one must have sustained




                                               -4-
       or be in immediate danger of sustaining a direct injury as a result of enforcement of
       the challenged statute.” Wexler v. Wirtz Corp., 211 Ill. 2d 18, 23 (2004). “The
       claimed injury must be (1) distinct and palpable; (2) fairly traceable to defendant’s
       actions; and (3) substantially likely to be prevented or redressed by the grant of the
       requested relief.” Chicago Teachers’ Union, Local 1 v. Board of Education of the
       City of Chicago, 189 Ill. 2d 200, 207 (2000) (citing Glisson v. City of Marion, 188
Ill. 2d 211, 221 (1999)). Questions of standing are reviewed de novo. Wexler, 211
Ill. 2d at 23.

¶ 13       As he did in the circuit court, plaintiff argues that defendants have no personal
       interest in the controversy because they are in no danger of suffering an injury to
       their personal rights. Plaintiff maintains that the TRS is merely a fiduciary for the
       benefit of its members and, thus, has no personal interest in the fund it administers.
       Accordingly, plaintiff argues, defendants “lack[ ] power to unilaterally attack the
       2007 Act’s constitutionality.” We agree with the circuit court that plaintiff’s
       standing argument is without merit.

¶ 14       Defendants are not seeking judicial redress for any alleged violations of their
       personal rights. The party seeking judicial review and enforcement in this case is
       plaintiff, not defendants. In arguing that the 2007 amendment is unconstitutional,
       defendants are simply defending the constitutionality of the 2012 Act and the
       actions they took pursuant to that legislation. Defendants complied with the 2007
       Act by allowing plaintiff to join the TRS as a member and make contributions for
       his past union service. Defendants then complied with the 2012 Act by voiding
       plaintiff’s service credits and refunding his contributions. Defendants have the
       right to defend the validity of the 2012 Act by virtue of the fact that plaintiff has
       filed a lawsuit against them seeking a declaratory judgment that the enactment is
       unconstitutional. Thus, we reject plaintiff’s argument that defendants lack standing
       to challenge the constitutionality of the 2007 amendment.


¶ 15                                  II. Special Legislation

¶ 16       We now turn to the central issue raised in this appeal. The question before this
       court is whether the 2007 amendment to section 16-106(10) of the Code is special
       legislation in violation of the state constitution. Our answer to this question will
       dictate whether the 2012 Act, which repealed the 2007 amendment and required



                                               -5-
       that beneficiaries have their benefits revoked and their contributions refunded,
       violated the pension protection clause (Ill. Const. 1970, art. XIII, § 5).

¶ 17       The constitutionality of a statute is a question of law subject to de novo review.
       Board of Education of Peoria School District No. 150 v. Peoria Federation of
       Support Staff, Security/Policeman’s Benevolent & Protective Ass’n Unit No. 114,
       2013 IL 114853, ¶ 41. Statutes carry a strong presumption of constitutionality.
       Moline School District No. 40 Board of Education v. Quinn, 2016 IL 119704, ¶ 16.
       It is this court’s duty to uphold the constitutionality of a statute if reasonably
       possible. Id. As the party alleging that the 2007 amendment is unconstitutional,
       defendants bear the burden of establishing the statute’s constitutional infirmity. Id.

¶ 18        Special legislation is expressly prohibited by our state constitution: “The
       General Assembly shall pass no special or local law when a general law is or can be
       made applicable. Whether a general law is or can be made applicable shall be a
       matter for judicial determination.” Ill. Const. 1970, art. IV, § 13. “The special
       legislation clause prohibits the General Assembly from conferring a special benefit
       or privilege upon one person or group and excluding others that are similarly
       situated.” Crusius v. Illinois Gaming Board, 216 Ill. 2d 315, 325 (2005). The clause
       prevents the legislature from making classifications that arbitrarily discriminate in
       favor of a select group. Id. To determine whether a law constitutes special
       legislation, we apply a two-part test. First, we must decide whether the statutory
       classification at issue discriminates in favor of a select group and against a similarly
       situated group. Second, if the classification does so discriminate, we must
       determine whether the classification is arbitrary. Id.; Big Sky Excavating, Inc. v.
       Illinois Bell Telephone Co., 217 Ill. 2d 221, 235 (2005).

¶ 19       There is no question that the 2007 amendment discriminates in favor of
       employees who began working for statewide teachers’ unions prior to its effective
       date and discriminates against employees who began after that date. The 2007
       amendment creates a cutoff date whereby those individuals who were not
       employed by one of the unions on or before February 27, 2007, were excluded from
       availing themselves of the benefits in the statute. In addition, the amendment
       distinguishes between employees of statewide teachers’ unions who were certified
       as teachers on or before the effective date and those who were not, and it confers a
       benefit on the former that is unavailable to the latter. See Pub. Act 94-1111 (eff.




                                                -6-
       Feb. 27, 2007) (amending 40 ILCS 5/16-106(10)) (restricting benefit to an officer
       or employee of a statewide teachers’ union who was “certified as a teacher on or
       before the effective date of this amendatory Act”); see also Crusius, 216 Ill. 2d at
       325-26. However, the existence of a cutoff date in the statute does not necessarily
       render the law unconstitutional. Under the second step of the special legislation
       analysis, we must consider whether the classification created by the cutoff date is
       arbitrary. Id. at 325.

¶ 20        Whether a classification is arbitrary is generally determined under the same
       standards that are applicable to an equal protection challenge. Moline School
       District No. 40 Board of Education, 2016 IL 119704, ¶ 24. Where, as here, a statute
       does not affect fundamental rights, we use the rational basis test to assess its
       constitutionality. Id. Under this test, we ask whether the statutory classification is
       rationally related to a legitimate state interest. Id. The classification does not need
       to be supported by evidence or empirical data. Big Sky Excavating, Inc., 217 Ill. 2d
       at 240. In determining whether a statute satisfies the rational basis standard, a court
       does not engage in “courtroom fact finding.” People ex rel. Lumpkin v. Cassidy,
       184 Ill. 2d 117, 124 (1998). “Under the rational basis test, the court may
       hypothesize reasons for the legislation, even if the reasoning advanced did not
       motivate the legislative action. [Citation.] If there is any conceivable basis for
       finding a rational relationship, the law will be upheld.” (Emphasis added.) Id.
       Moreover, the fact that a law may be ill-conceived does not create a constitutional
       problem for the courts to fix. Moline School District No. 40 Board of Education,
       2016 IL 119704, ¶ 28. “[W]hether a statute is wise and whether it is the best means
       to achieve the desired result are matters for the legislature, not the courts.” Id.
       (citing Crusius, 216 Ill. 2d at 332).

¶ 21       The inclusion of a cutoff date in a statute, especially a statute that confers
       benefits or establishes a government program reliant on public funding, is entirely
       rational. Since state and local governments operate with limited resources and
       budgets, restricting benefits to a finite number of participants is not only reasonable
       but necessary. Advancement of the State’s economic goals clearly is a legitimate
       rationale for legislation. See Crusius, 216 Ill. 2d at 327 (holding that promotion of
       the State’s economic goals is a reasonable legislative objective that withstands a
       special legislation attack); Moline School District No. 40 Board of Education, 2016




                                                -7-
       IL 119704, ¶ 27; Jacobson v. Department of Public Aid, 269 Ill. App. 3d 359,
       368-69 (1994).

¶ 22       Under the circumstances in this case, the legislature reasonably could have
       chosen to impose a cutoff date for the purpose of budgetary responsibility and
       preservation of the State’s pension funds. It certainly is not unusual for the
       legislature to make pension benefits contingent upon an individual’s eligibility as
       of the statute’s effective date. See, e.g., Pub. Act 97-651 (eff. Jan. 5, 2012)
       (amending 40 ILCS 5/16-106(8)) (allowing a teachers’ union employee to establish
       service credit in the TRS for future union service if “the individual first became an
       officer or employee of the teacher organization and becomes a member before the
       effective date of this amendatory Act of the 97th General Assembly”); Pub. Act
       96-889 (eff. Apr. 14, 2010) (establishing “Tier 1” annuity benefits for persons who
       became members of public retirement systems prior to January 1, 2011, and “Tier
       2” annuity benefits for persons who became members on or after January 1, 2011).
       Accordingly, we find that the cutoff date in the 2007 amendment was rationally
       related to a legitimate government interest in offering pension benefits to current
       employees while, at the same time, containing costs by excluding future employees
       from those benefits.

¶ 23       Moreover, even if the 2007 amendment were totally revenue-neutral, that is, it
       neither imposed costs on the State nor saved the State any money, it would still
       survive constitutional scrutiny. It is perfectly reasonable for the legislature to
       include a cutoff date in a statute establishing a public program or benefit. We are
       aware of no constitutional rule that requires a government program to continue in
       perpetuity. Nor does the failure of a statute to extend particular benefits to all
       eligible employees, for all time, render the law unconstitutional. In order to satisfy
       the rational basis standard, a statutory classification requires “[n]either perfection
       nor mathematical nicety.” Maddux v. Blagojevich, 233 Ill. 2d 508, 547 (2009). The
       mere fact that a law could have gone further than it did does not offend rational
       basis. Id.; see also Chicago National League Ball Club, Inc. v. Thompson, 108 Ill.
2d 357, 372 (1985) (“Classifications are not required to be precise, accurate or
       harmonious so long as they accomplish the legislative purpose.”). In general, there
       is nothing arbitrary about using a cutoff date to limit benefits to a finite number of
       individuals. Therefore, since a rational reason for the classification in the statute is




                                                -8-
       conceivable, it is not special legislation. See Big Sky Excavating, Inc., 217 Ill. 2d at
       240.

¶ 24       Despite the foregoing, defendants nevertheless contend that the 2007
       amendment is special legislation. Defendants make three arguments. First, they
       contend that numerous IEA employees were unaware of the 2007 amendment until
       after it was passed. According to defendants, these employees were unfairly
       deprived of the opportunity to participate in the benefits, and therefore, the statute
       is special legislation. We reject this contention.

¶ 25       An individual’s knowledge or ignorance of a law has no relevance to whether it
       is special legislation. “[I]t is well settled that ‘[a]ll citizens are presumptively
       charged with knowledge of the law.’ ” People v. Boclair, 202 Ill. 2d 89, 104 (2002)
       (quoting Atkins v. Parker, 472 U.S. 115, 130 (1985)). 3 On its face, the 2007
       amendment made the benefit available to any current employee who met its criteria
       on or before the effective date. There was nothing preventing eligible employees
       from doing exactly what plaintiff did, i.e., obtain a substitute teaching certificate
       for purposes of attaining TRS membership and purchasing credits for past union
       service. The same benefit available to plaintiff was available to other employees.
       They simply chose not to avail themselves of it. The fact that an employee does not
       choose to opt in to a particular benefit by the deadline does not, in some way, render
       the statutory benefit special legislation.

¶ 26        Defendants raise a second argument that the cutoff date was arbitrary, i.e., not
       rationally related to a legitimate government interest. According to defendants,
       fiscal responsibility was not the legislature’s actual reason for including the cutoff
       date. Defendants point to two comments from the legislative debates indicating that
       the 2007 amendment would not impose any additional costs on the State. See 94th
       Ill. Gen. Assem., House Proceedings, Nov. 28, 2006, at 68 (statements of
       Representative Hannig) (stating that no part of the legislation would “cost the State
       of Illinois any additional pension moneys”); 94th Ill. Gen. Assem., Senate
       Proceedings, November 30, 2006, at 51 (statements of Senator Martinez) (stating

           3
             In response to defendants’ argument, plaintiff has filed a motion to take judicial notice of a
       legislative record that purportedly indicates that the IEA was, in fact, aware of the 2007 legislation
       before its passage. That motion is denied. See Rural Electric Convenience Cooperative Co. v.
       Illinois Commerce Comm’n, 118 Ill. App. 3d 647, 652 (1983) (declining to take judicial notice of an
       irrelevant exhibit).




                                                       -9-
       that the bill “does not have any unfunded liability”). Based on these two statements,
       defendants conclude that the cutoff date in the statute could not further the goal of
       fiscal responsibility, since the statutory benefit was not going to cost the State any
       money to begin with. Therefore, according to defendants, the classification created
       by the cutoff date is arbitrary. We also reject this argument.

¶ 27       There is no evidence that the legislators’ two comments that the bill would not
       cost the State any money are accurate. In fact, defendants’ contention that the bill
       was revenue-neutral is highly dubious, given the critical media coverage of the
       2007 amendment and the legislature’s decision to repeal the amendment in
       response to that criticism. As we noted, however, even if it is true that the statute is
       revenue-neutral, the legislature does not need a special reason to cut off
       government benefits or programs by a certain date.

¶ 28        Finally, defendants argue that the analysis in Peoria School District, 2013 IL
114853, is controlling. That case is factually distinguishable and, thus, has no
       bearing on our decision in this case. The statutory amendment at issue in Peoria
       School District changed the laws governing labor disputes for “peace officers
       employed by a school district in its own police department in existence on the
       effective date of this amendatory Act” of the 96th General Assembly (Pub. Act
       96-1257 (eff. July 23, 2010) (amending 5 ILCS 315/3 (West 2010))). Peoria School
       District, 2013 IL 114853, ¶ 7. The district challenged the amendment as special
       legislation because, as of the effective date of the amendment, Peoria School
       District No. 150 was the only school district that employed peace officers in its own
       police department. Id. ¶ 10. This court held that there was no rational justification
       for applying one set of laws to a school district currently employing peace officers
       in its own police department and applying a different set of laws to school districts
       that may do so in the future. Id. ¶¶ 59-60. Since there was no rational justification
       for limiting the reach of the statute to one particular school district, we held the
       amendment violated the special legislation clause. Id. ¶ 60.

¶ 29       Defendants contend that the cutoff date provision in Peoria School District is
       no different from the cutoff date in the 2007 amendment. Accordingly, defendants
       argue, our analysis in this case is subject to the same general principle set forth in
       that case:




                                                - 10 -
          “[A] law the legislature considers appropriately applied to a generic class
          presently existing, with attributes that are in no sense unique or unlikely of
          repetition in the future, cannot rationally, and hence constitutionally, be limited
          of application by a date restriction that closes the class as of the statute’s
          effective date. Barring some viable rationale for doing so, it would, for
          example, violate the proscription of the constitution for the legislature to apply
          a law to a person or entity in existence on the effective date of enactment, but
          make it inapplicable to a person or entity who assumed those attributes or
          characteristics the day after the statute’s effective date.” Id. ¶ 54.

¶ 30       We reject defendants’ argument for the simple reason that the “cutoff date” in
       Peoria School District bears no relevant similarities to the “cutoff date” in the case
       at bar. The cutoff date in that case was a descriptor, clearly intended to target one
       specific school district that, at the time, was involved in a labor dispute with its
       peace officers. See id. ¶ 10 (complaint alleged that legislators knew, when they
       passed the amendment, that it would only apply to that district); see also Crusius,
216 Ill. 2d at 325-26 (statute discriminated in favor of “licensees that were ‘not
       conducting riverboat gambling on January 1, 1998’ (230 ILCS 10/11.2(a) (West
       2000)),” of which Emerald Casino, Inc., was the only one). By contrast, the “cutoff
       date” in the 2007 amendment was simply a deadline that employees were required
       to meet in order to establish eligibility for a particular pension benefit. On its face,
       the 2007 amendment applied generally to all eligible employees who met its
       criteria. It was not directed at a specific individual. Moreover, the statute in Peoria
       School District did not involve a government program or benefit, which, as we have
       explained, is not constitutionally required to exist in perpetuity for all future
       applicants. Accordingly, the analysis in that case does not apply.


¶ 31                              III. Pension Protection Clause

¶ 32       Since the 2007 amendment is not special legislation and the circuit court did not
       invalidate the law on any other constitutional grounds, we hold that it confers a
       pension benefit protected by our state constitution. See Ill. Const. 1970, art. XIII,
       § 5 (“Membership in any pension or retirement system of the State, any unit of
       local government or school district, or any agency or instrumentality thereof, shall
       be an enforceable contractual relationship, the benefits of which shall not be




                                                - 11 -
       diminished or impaired.”). Plaintiff followed everything the law required in order
       to establish his eligibility to purchase TRS credit for his past union service. While
       nothing prevented the legislature from eliminating this benefit for future
       employees, there is no legal justification for reducing or eliminating the pension
       benefits plaintiff was awarded pursuant to the 2007 amendment. See Carmichael v.
       Laborers’ & Retirement Board Employees’ Annuity & Benefit Fund of Chicago,
       2018 IL 122793 ¶ 26 (pursuant to the pension clause, “once a person commences to
       work and becomes a member of a public retirement system, any subsequent
       changes to the Pension Code that would diminish the benefits conferred by
       membership in the retirement system cannot be applied to that person”). We hold
       that the provision in the 2012 Act (Pub. Act 97-651 (eff. Jan. 5, 2012)) that repealed
       the 2007 amendment violates the pension protection clause in the Illinois
       Constitution and, therefore, that plaintiff is entitled to summary judgment.


¶ 33                                      CONCLUSION

¶ 34       For the foregoing reasons, we reverse the decision of the circuit court declaring
       the 2007 amendment to section 16-106 of the Code (Pub. Act 94-1111 (eff. Feb. 27,
       2007) (adding 40 ILCS 5/16-106(10))) unconstitutional and granting summary
       judgment to defendants. We remand the cause to the circuit court with directions to
       enter summary judgment in favor of plaintiff.


¶ 35      Circuit court judgment reversed; cause remanded with directions.


¶ 36      JUSTICE THEIS, dissenting:

¶ 37      I agree with the majority that plaintiff David Piccioli’s standing argument lacks
       merit. I disagree with the majority that Piccioli’s pension protection clause
       argument has merit. In my view, the 2007 amendment to section 16-108(10) of the
       Pension Code (Pub. Act 94-1111 (eff. Feb. 27, 2007) (adding 40 ILCS
       5/16-106(10)) violates the special legislation clause (Ill. Const. 1970, art. IV, § 13).
       Consequently, the 2012 Act (Pub. Act 97-651 (eff. Jan. 5, 2012) (amending 40
       ILCS 5/16-106(10))), which repealed the 2007 amendment, does not violate the
       pension protection clause (Ill. Const. 1970, art. XIII, § 5).




                                                - 12 -
¶ 38       As Piccioli’s attorney admitted at oral argument, the optics created by the facts
       of this case are not great. The majority’s background, however, whitewashes those
       facts. For context, I offer details that the majority overlooks.

¶ 39       Administrators, teachers, and other staffers who work in public schools outside
       Chicago participate in the Teachers’ Retirement System (TRS), which was
       established and is governed by article 16 of the Code. See 40 ILCS 5/16-101 et seq.
       (West 2016). Before 2007, article 16’s definition of “teacher” included officers or
       employees of statewide teacher organizations who had “previously established
       creditable service” by teaching and who elected to become TRS members. See 40
       ILCS 5/16-106(8) (West 2006). That provision allowed former teachers who later
       worked for teacher organizations to earn TRS service credit for their union work.
       There are two statewide teacher organizations in Illinois—the Illinois Federation of
       Teachers (IFT) and the Illinois Education Association (IEA).

¶ 40       In the 94th General Assembly, Senate Bill 36 concerned the Illinois Municipal
       Retirement Fund and early retirement benefits. Final Legislative Synopsis and
       Digest of the 94th Ill. Gen. Assem. (No. 13), at 41, ftp://12.43.67.2/Digest/94th
       FinalDigest.pdf. The bill was introduced on January 26, 2005; it was approved by
       the Senate and sent to the House on March 2, 2005. Id. at 42. There, it was referred
       to the rules committee and then assigned to the executive committee. Id. The bill
       was re-referred to the rules committee and then assigned to the veterans affairs
       committee. Id. at 42-43. The bill was again re-referred to the rules committee,
       where it stalled. Id. at 43.

¶ 41      The record here contains the discovery deposition of Steven Preckwinkle, the
       IFT’s director of political activities. Preckwinkle stated that, shortly after the 2006
       general election, he was approached by a House Democratic staff member who
       asked if the organization would be interested in reviving a new version of the bill.
       Preckwinkle discussed that version with the IFT’s president, who expressed
       concerns about its cost to taxpayers and its potential for “damaging exposure” if the
       organization supported it. Ultimately, the organization decided to do so.
       Preckwinkle admitted that he saw draft language for the bill, but he could not
       remember if anyone at the IFT was involved in writing that language. He added:




                                               - 13 -
              “I don’t think anybody in the IFT wrote the words of the amendment. I’m
          fairly certain of that. I certainly don’t recall that. I think I would have
          remembered some discussion about it.

              We did have a lobbyist that worked on pension *** matters and whether or
          not he had some involvement, possibly had worked with a legislative staffer
          *** on it[,] I don’t know.”

¶ 42       The record also contains an e-mail from that pension lobbyist, the IFT’s
       legislative director, Nick Yelverton, to a Legislative Reference Bureau (LRB)
       attorney. The e-mail was dated October 19, 2006, and the subject was “1st one is
       wrong.” Attached to the e-mail was a document titled “IFT-TRS draft lang
       10-18-06” that featured a cut-and-paste of section 16-106 of the Code from the
       General Assembly’s website and an underlined paragraph appended to subsection
       (8). The paragraph stated that teacher organization employees could establish TRS
       service credit for their prior union work if they became certified as teachers before
       the legislation went into effect and paid contributions required for such credit. One
       minute later, Yelverton sent an e-mail to Preckwinkle with the subject “Language
       to LRB.” That e-mail included the same attachment as the e-mail to the LRB
       attorney.

¶ 43        On November 9, 2006, Preckwinkle sent an e-mail to approximately 40 IFT
       employees who were “not currently participating in a public pension system like
       TRS.” Preckwinkle informed them that he had scheduled two meetings concerning
       “individuals’ rights under the law” to participate in TRS. At the meetings,
       Preckwinkle and Yelverton would review “rights currently provided by law as well
       as other related pending legislation that may be considered in the upcoming veto
       session.” Preckwinkle noted, “If you received this e-mail it is believed you likely
       fall in to this category of employee.” He advised that “Persons who should attend
       one of these meetings are those with a bachelor’s degree (or higher) or the interest
       in obtaining one while employed by the IFT.” (Emphasis in original.)

¶ 44      Piccioli was a House Democratic staffer between 1987 and 1997, after which he
       took a position as a legislative lobbyist for the IFT. His supervisor was
       Preckwinkle. Piccioli received Preckwinkle’s e-mail and attended one of the
       meetings.




                                              - 14 -
¶ 45       On November 15, 2006, the House extended the final action deadline for Senate
       Bill 36, and it was referred to the personnel and pensions committee. The following
       day, that committee scrapped the entire bill and replaced everything after the
       enacting clause. As rewritten, the bill included the substance of the IFT’s
       paragraph. The bill proposed that teacher organization employees could establish
       TRS service credit for their prior union work if they met the definition of “teacher”
       in section 16-106(8) of the Code (40 ILCS 5/16-106(8) (West 2006)) and satisfied
       three additional conditions: (1) they became certified as teachers before the
       legislation went into effect, (2) they applied in writing to the TRS within six
       months of the legislation’s effective date, and (3) they paid the TRS contributions
       equal to “the normal costs calculated from the date of first full-time employment”
       for the union, plus interest. 94th Ill. Gen. Assem., Senate Bill 36, 2006 Sess. The
       definition of “teacher” required “previously established creditable service” (40
       ILCS 5/16-106(8)(i) (West 2006)), which included work as a substitute (id.
       § 16-130(c)). At the time, certification as a substitute teacher necessitated only a
       bachelor’s degree. 105 ILCS 5/21-9 (West 2006). A pension note from the
       Commission on Government Forecasting and Accountability stated, “The fiscal
       impact of allowing certified teachers to upgrade periods of service in a
       non-certified capacity in TRS while employed by a statewide teachers’ union
       cannot be calculated, but is expected to be minor.” Final Legislative Synopsis and
       Digest of the 94th Ill. Gen. Assem. (No. 13), at 42, ftp://12.43.67.2/Digest/94th
       FinalDigest.pdf.

¶ 46      On November 28, 2006, the House approved the bill. The next day,
       Preckwinkle sent an e-mail to IFT employees:

          “Please note that the legislation I referred to in our recent pension meetings ***
          passed the House last night ***. It is now in the Senate where a vote is expected
          tomorrow afternoon. *** [I]t appears headed for final passage. After that,
          approval by the Governor could take place anytime within the next 90 days. I
          want to reiterate that the TRS retroactivity section of the bill will only apply to
          those who have established TRS service credit on the date the bill is signed by
          the [G]overnor.” (Emphasis in original.)

       On November 30, 2006, the Senate approved the bill. That day, Preckwinkle sent
       another e-mail to IFT employees:




                                              - 15 -
          “Please be advised that [Senate Bill] 36 passed the Senate today and will be sent
          to the Governor. I will do what I can to slow down the bill signing process to
          allow for everyone who wishes to participate in the TRS provisions the
          opportunity to do so. If things go well on that end, the effective date could be as
          late as mid-February, but there is really no way to know that for sure.”

       And in a January 10, 2007, e-mail, Preckwinkle provided an update:

          “[Senate Bill] 36 was sent to the [G]overnor on December 29, 2006. He has a
          maximum of 60 days from that date to sign it. At this time I need to know who
          is in the pipeline for completing a substitute teaching assignment, your status,
          and when you expect to satisfy the requirements of the bill. I will try to ensure
          that anyone who wishes to get coverage under this legislation has enough time
          to do so prior to his signature.”

¶ 47       Preckwinkle became certified as a substitute teacher on November 2, 2006,
       because he was “interested in becoming a member of TRS.” Preckwinkle worked
       as a substitute teacher for one day. Piccioli became certified as a substitute teacher
       on December 8, 2006. On January 22, 2007, he worked as a substitute teacher in a
       Springfield elementary school. He never worked as a teacher again.

¶ 48       On February 27, 2007, exactly 90 days after the bill passed both houses,
       Governor Blagojevich signed Public Act 94-1111, which became effective
       immediately. See Pub. Act 94-1111 (eff. Feb. 27, 2007) (amending, inter alia, 40
       ILCS 5/16-106(10) (West 2006)). According to TRS manager Scott Hepperly, both
       Piccioli and Preckwinkle submitted applications to obtain retroactive service credit
       for their union work. Preckwinkle was satisfied with a TRS pension from the date
       of his substitute teaching through his retirement. Only Piccioli made the required
       contributions for past credit. He paid $192,668 in installments over four years.

¶ 49       In late 2011, the Chicago Tribune published an article about Piccioli and
       Preckwinkle and their TRS pensions. Ray Long & Jason Grotto, 2 Teachers Union
       Lobbyists Teach for a Day to Qualify for Hefty Pensions, Chi. Trib., Oct. 22, 2011,
       https://www.chicagotribune.com/news/ct-met-pensions-teacher-perk-20111023-
       story.html [https://perma.cc/79EP-BFFV?type=image]. That story, part of an
       ongoing investigation by the Tribune and WGN-TV, raised public awareness of
       union employees receiving public pensions for private sector work. The General




                                               - 16 -
       Assembly responded with a House bill to roll back a variety of Pension Code
       provisions. See 97th Ill. Gen. Assem., House Proceedings, Nov. 29, 2011, at 38
       (statements of Representative Cross) (“We are attempting, in this Bill, to address a
       variety of problems that came about as a result of some news articles ***.”).

¶ 50      In 2012, Governor Quinn signed the bill as Public Act 97-651 (eff. Jan. 5,
       2012). One part of the 2012 Act directly addressed the 2007 amendment to section
       16-106(10):

           “This amendatory Act of the 97th General Assembly hereby repeals and
           declares void ab initio the last paragraph of Section 16-106 of the Illinois
           Pension Code as contained in Public Act 94-1111 as that paragraph furnishes
           no vested rights because it violates multiple provisions of the 1970 Illinois
           Constitution, including, but not limited to, Article VIII, Section 1. Upon receipt
           of an application within 6 months after the effective date of this amendatory Act
           of the 97th General Assembly, the System shall immediately refund any
           contributions made by or on behalf of a person to receive service credit
           pursuant to the text set forth in Public Act 94-1111, as well as any amount
           determined by the Board to be equal to the investment earned by the System on
           those contributions since their receipt.” Id. 4

¶ 51       The posture of this case is unique in that both parties contest the
       constitutionality of different statutes. Piccioli’s main argument is that the 2012 Act
       is unconstitutional and violative of the pension protection clause because the 2007
       amendment to section 16-106(10) is constitutional and not violative of the special
       legislation clause. The main argument by TRS is that the 2012 Act is constitutional
       and not violative of the pension protection clause because the 2007 amendment is
       unconstitutional and violative of the special legislation clause. Both arguments
       hinge on whether the 2007 amendment passes constitutional muster.

¶ 52       Article IV, section 13, of the Illinois Constitution provides, “The General
       Assembly shall pass no special or local law when a general law is or can be made
       applicable. Whether a general law is or can be made applicable shall be a matter for
       judicial determination.” Ill. Const. 1970, art. IV, § 13. That section, the so-called

           4
           The constitutionality of other parts of Public Act 97-651 was addressed in Carmichael v.
       Laborers’ & Retirement Board Employees’ Annuity & Benefit Fund, 2018 IL 122793.




                                                 - 17 -
       special legislation clause, has deep roots in our jurisprudence. Moline School
       District No. 40 Board of Education v. Quinn, 2016 IL 119704, ¶ 19. The special
       legislation clause is grounded on “the conviction that governments should establish
       and enforce general principles applicable to all their citizens and not enrich
       particular classes of individuals at the expense of others.” Id. (citing Best v. Taylor
       Machine Works, 179 Ill. 2d 367, 391-92 (1997)). A general law applies to all
       persons and entities in the same situation; a special law does not. See Board of
       Education of Peoria School District No. 150 v. Peoria Federation of Support Staff,
       Security/Policeman’s Benevolent & Protective Ass’n Unit No. 114, 2013 IL
114853, ¶ 48 (Peoria School District).

¶ 53       When a statute is challenged under the special legislation clause, our analysis is
       twofold. Initially, we must determine whether the classification created by the
       statute discriminates in favor of a certain person or group. Moline School District,
       2016 IL 119704, ¶ 23. If so, we must determine whether the classification was
       arbitrary. Id.

¶ 54       The classification created by the 2007 amendment to section 16-106(10)
       satisfies the first step of the analysis. The majority concludes, “There is no question
       that the 2007 amendment discriminates in favor of employees who began working
       for statewide teachers’ unions prior to its effective date and discriminates against
       employees who began after that date.” Supra ¶ 19. In fact, the amendment did more
       than that. It discriminated in favor of teacher organization employees who were not
       previously TRS members, but who became certified as teachers and established
       creditable service before the legislation went into effect, and against teacher
       organization employees who were not previously TRS members, and who did not
       become certified as teachers and establish creditable service before the legislation
       went into effect. The question then becomes whether the classification—i.e., the
       effective date cutoff—satisfies the second step.

¶ 55       The hallmark of a statutory classification that violates the special legislation
       clause is its arbitrariness. Allen v. Woodfield Chevrolet, Inc., 208 Ill. 2d 12, 28-29
       (2003) (citing Best, 179 Ill. 2d at 396); In re Petition of the Village of Vernon Hills,
       168 Ill. 2d 117, 122 (1995); Cutinello v. Whitley, 161 Ill. 2d 409, 417 (1994). We
       have noted repeatedly that the second step of the special legislation analysis tracks
       the analysis for equal protection challenges. See Big Sky Excavating, Inc. v. Illinois




                                                - 18 -
       Bell Telephone Co., 217 Ill. 2d 221, 237 (2005). Where the classification does not
       impact a fundamental right or a suspect class, we review it under the rational basis
       test. Crusius v. Illinois Gaming Board, 216 Ill. 2d 315, 325 (2005). Under that test,
       a classification passes constitutional muster if it is rationally related to a legitimate
       government interest. Id. Stated differently, a statutory classification violates the
       special legislation clause when it is not based upon reasonable differences in kind
       or situation that are sufficiently related to the problem targeted by the statute.
       Grasse v. Dealer’s Transport Co., 412 Ill. 179, 195 (1952); In re Belmont Fire
       Protection District, 111 Ill. 2d 373, 380 (1986). The rational basis test is deferential
       to the findings of the legislature, but it is not toothless. People v. Jones, 223 Ill. 2d
569, 596 (2006) (citing Mathews v. De Castro, 429 U.S. 181, 185 (1976)).

¶ 56       The threshold inquiry is to identify a legitimate government interest animating
       the statute. We can only decide that the means chosen by the legislature are
       rationally related to the end pursued by the legislature if we know the end. People v.
       Johnson, 225 Ill. 2d 573, 584 (2007) (“Under the rational basis test, *** we must
       determine whether there is a legitimate state interest behind the legislation, and if
       so, whether there is a reasonable relationship between that interest and the means
       the legislature has chosen to pursue it.”).

¶ 57       Piccioli suggests that the 2007 amendment was designed to “protect[ ] TRS’[s]
       fisc” because it limits “those who qualify to receive annuities from TRS’[s] finite
       funds.” In support of his theory, Piccioli points to the pension funding crisis
       documented in In re Pension Reform Litigation, 2015 IL 118585. The majority
       follows his lead, positing that there is “a legitimate government interest in offering
       pension benefits to current employees while, at the same time, containing costs by
       excluding future employees from those benefits.” Supra ¶ 22. From there, the
       majority backs into a rational relation between that interest and the cutoff:

               “The inclusion of a cutoff date in a statute, especially a statute that confers
           benefits or establishes a government program reliant on public funding, is
           entirely rational. Since state and local governments operate with limited
           resources and budgets, restricting benefits to a finite number of participants is
           not only reasonable but necessary.” Supra ¶ 21.




                                                - 19 -
       The majority concludes that the legislature “reasonably could have chosen to
       impose a cutoff date for the purpose of budgetary responsibility and preservation of
       the State’s pension funds.” Supra ¶ 22.

¶ 58        The legislature certainly could have chosen to do so for that purpose. Here, it
       did not. The majority even acknowledges that the purpose of the 2007 amendment
       to section 16-106(10), as expressed in the legislative debates, was to allow teacher
       organization employees to purchase TRS service credit for their union work. Supra
       ¶ 4.

¶ 59       Representative Hannig, a sponsor of the bill that included what became the
       2007 amendment, described it to the House. He stated that the bill “does several
       things, none of which will cost the State of Illinois any additional pension moneys.”
       94th Ill. Gen. Assem., House Proceedings, Nov. 28, 2006, at 68 (statements of
       Representative Hannig). That was because former state employees “would be
       required to *** put in the full amount of the cost.” Id. at 76. Regarding article 16, he
       observed that the bill

          “provides a window for people who in the Teachers[’] Retirement System who
          have also worked who have employment in organizations representing
          teachers. It would provides [sic] that… it additionally… last year when we did a
          technical cleanup on the early retirement option there were two areas that we
          failed to actually allow teachers to go back and pick up their service. And so it
          corrects this technicality.” Id. at 68-69.

       Representative Black, who otherwise questioned the propriety of the bill,
       conceded, “Staff on both sides have indicated the long-term liability to any state
       pension system would be minimal.” Id. at 74 (statements of Representative Black).

¶ 60       Senator Martinez, a sponsor of the original bill, described the new version of it
       to the Senate. She stated that the bill “provides that a [sic] officer or an employee of
       the statewide teacher organization or officers of a national teacher organization,
       who is a certified teacher, may establish service credit.” 94th Ill. Gen. Assem.,
       Senate Proceedings, Nov. 30, 2006, at 50 (statements of Senator Martinez). She
       assured her colleagues that the bill “does not have any unfunded liability,”
       concluding, “[i]t’s a great bill,” and “[i]t’s a great day.” Id. at 51.




                                                - 20 -
¶ 61       Those comments indicate that the legislature was not concerned with fiscal
       discipline or defense of state revenue. The House and Senate sponsors of the bill
       that included the 2007 amendment attested that it would have little or no impact on
       state coffers because teacher organization employees would bear any costs. The bill
       was intended to be a quick, technical fix of an inadvertent omission in an earlier
       statute. A discrete subset of teacher’s organization employees—those who were not
       previously TRS members—would have a 90-day window from the date that Senate
       Bill 36 passed both houses of the General Assembly to the date that Governor
       Blagojevich signed the bill and the law went into effect to become certified as
       teachers and establish teaching service, so they could purchase retroactive credit
       toward a constitutionally protected public sector pension for their private sector
       work. 5

¶ 62       The legislature itself later questioned its earlier aim, opining that the
       amendment violated article VIII, section 1(a), of the 1970 Illinois Constitution,
       which provides, “Public funds, property or credit shall be used only for public
       purposes.” Ill. Const. 1970, art. VIII, § 9; see Pub. Act 97-651, § 97 (eff. Jan. 5,
       2012). Assuming, arguendo, that the state interest is legitimate, the question
       becomes whether that 90-day window is rationally related to that interest or is,
       instead, arbitrary and violative of the special legislation clause.

¶ 63       This court addressed a similar question in Peoria School District. There, a
       school district brought suit against a police union, the Illinois Educational Labor
       Relations Board, and the Illinois Labor Relations Board, seeking a declaration that
       a new statute violated the special legislation clause. The statute provided that police
       and security officers directly employed by school districts on its effective date were
       public employees, subject to the Illinois Public Labor Relations Act (5 ILCS 315/1
       et seq. (West 2010)). Peoria School District, 2013 IL 114853, ¶ 6. Consequently,
       disputes between such districts and the officers’ unions would be sent to interest
       arbitration. Id. ¶ 9. At the time that the statute became effective, the school district
       challenging it was the only district in the state that directly employed security



           5
            The actual window was even longer for IFT employees, who had Preckwinkle meeting with
       them a week before Senate Bill 36 was taken up again in the House and encouraging them to
       substitute teach.




                                                 - 21 -
       officers. Id. ¶ 10. The trial court rejected the district’s constitutional challenge, but
       the appellate court reversed the trial court’s decision. Id. ¶¶ 21-22.

¶ 64       This court held that the statute was unconstitutional special legislation. Id. ¶ 60.
       We observed that, under the first step of the special legislation clause analysis, a
       consideration of “those who might occupy a similar position in the future[ ] is not
       foreign to our special legislation jurisprudence.” (Emphasis in original.) Id. ¶ 43.
       This court has remained “steadfast in analyzing special legislation challenges by
       reference to not only classes presently existing, but also those that might be
       similarly situated in the future.” (Emphases in original.) Id. ¶ 46. A statute that
       creates a “temporal dichotomy” between those who benefit from it on its effective
       date and those who cannot benefit from it after that date is not a general law but
       rather a specific one that violates the special legislation clause. Id. ¶ 53 (discussing
       Wright v. Central Du Page Hospital Ass’n, 63 Ill. 2d 313, 331 (1976)). From our
       cases, we distilled

           “the principle that a law the legislature considers appropriately applied to a
           generic class presently existing, with attributes that are in no sense unique or
           unlikely of repetition in the future, cannot rationally, and hence
           constitutionally, be limited of application by a date restriction that closes the
           class as of the statute’s effective date. Barring some viable rationale for doing
           so, it would, for example, violate the proscription of the constitution for the
           legislature to apply a law to a person or entity in existence on the effective date
           of enactment, but make it inapplicable to a person or entity who assumed those
           attributes or characteristics the day after the statute’s effective date.” Id. ¶ 54.

¶ 65       We found no basis for restricting the reach of the statutory amendment at issue
       to districts who directly employed police or security officers on its effective date.
       Id. ¶ 59. We added that it was irrational not to extend the benefits of the Act to those
       school districts that may later employ their own officers. Id. We concluded, “there
       is no reason ‘for restricting the advantages’ of the legislation to a district with
       characteristics currently qualifying and ‘not extending the same advantages to
       those districts’ qualifying ‘at a subsequent time.’ ” Id. (quoting People ex rel. East
       Side Levee & Sanitary District v. Madison County Levee & Sanitary District, 54 Ill.
2d 442, 447 (1973)).




                                                - 22 -
¶ 66       The majority says that the effective date cutoff in Peoria School District “bears
       no relevant similarities” to the cutoff in this case. Supra ¶ 30. According to the
       majority, the cutoff there was “a descriptor,” while the cutoff here is “a deadline.”
       Supra ¶ 30. The majority’s semantics are unconvincing. The statute in Peoria
       School District and the 2007 amendment to section 16-106(10) both created
       classes, membership in which ended on the effective date of their respective public
       acts. Compare Pub. Act 96-1257 (eff. July 23, 2010) (“on the effective date of this
       amendatory Act of the 96th General Assembly”), with Pub. Act 94-1111 (eff. Feb.
       27, 2007) (“on or before the effective date of this amendatory Act of the 94th
       General Assembly”).

¶ 67       Peoria School District clarifies the proper special legislation clause analysis for
       statutes with effective date cutoffs. A statute that creates a classification benefitting
       only a person or group with certain characteristics on its effective date
       discriminates in favor of that person or group and against a person or group who
       may obtain those characteristics later. When that classification is based simply
       upon the fortuity of falling on the early side of a moment in time, it is arbitrary and
       not rationally related to a legitimate government interest.

¶ 68       Like the effective date cutoff in Peoria School District, the cutoff here was
       arbitrary. There is no reason for restricting the advantages of the 2007 amendment
       to section 16-106(10) to teacher organization employees who met the amendment’s
       certification and teaching service requirements before February 27, 2007, and not
       extending those same advantages to employees who met those requirements
       thereafter. That arbitrariness is manifest in how the subject of possible TRS
       eligibility was presented within the IFT. Teacher organization employees who
       attended one of Preckwinkle’s meetings were counseled to begin the process of
       preemptively satisfying the certification and teaching requirements of a
       then-nonexistent proposal for new legislation. They were later advised to complete
       that process in a narrow window of time between the date that the bill was passed
       by both houses and the date that it would presumably be signed by Governor
       Blagojevich and become effective, so they would not be shut out of receiving a
       constitutionally protected public sector pension for private sector work. That is,
       IFT employees were advised to meet the requirements of a law that was not yet a
       law, lest they be excluded from its benefits once it became a law. They even
       received assurances from Preckwinkle that he would “slow down the bill signing




                                                - 23 -
       process,” so everyone “who is in the pipeline for completing a substitute teaching
       assignment” could “get coverage” under a statute that had not gone into effect.
       Slamming a window shut before it ever opened smacks of special legislation.

¶ 69       The trial court correctly held that the 2007 amendment violated the special
       legislation clause. Because I would hold that the 2007 amendment was
       unconstitutional, I would also hold that it conferred no rights for the pension
       protection clause to protect. See People v. Blair, 2013 IL 114122, ¶ 28 (stating that
       an unconstitutional statute is “ ‘ “not a law” ’ ” and “ ‘ “confers no rights” ’ ”
       (quoting Perlstein v. Wolk, 218 Ill. 2d 448, 454 (2006), quoting Norton v. Shelby
       County, 118 U.S. 425, 442 (1886))).

¶ 70      For the foregoing reasons, I respectfully dissent.


¶ 71      JUSTICES THOMAS and GARMAN join in this dissent.




                                              - 24 -